                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JIMMY DEAN CARPENTER                                                                        PLAINTIFF

v.                                                                                   No. 1:18CV146-RP

ITAWAMBA CO. JAIL
ITAWAMBA CO. SHERIFF DEPT.
VICKY RUSSELL (JAIL ADMINISTRATOR)
DWIGHT HILL (JAILER)
SHERIFF CHRIS DICKERSON
DR. ARRIOLA
TYLER GORDON
STEVEN GRAY
LARRY JOHNSON
                                                                                        DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Jimmy Dean

Carpenter, who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the

purposes of the Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when

he filed this suit. The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a

federal cause of action against “[e]very person” who under color of state authority causes the

“deprivation of any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C.

§ 1983. The plaintiff alleges that the defendants: (1) used excessive force against him, (2) denied him

adequate medical treatment, (3) violated his right to the free exercise of religion, (4) tampered with his

mail, (5) denied him access to the courts, and (6) retaliated against him for complaining about prison

conditions, contacting an attorney to pursue such claims, and filing suit. The plaintiff having

consented to magistrate jurisdiction pursuant to 28 U.S.C. § 636(c), the undersigned has authority to

enter this opinion and the accompanying judgment. For the reasons set forth below, the plaintiff’s
claims regarding the free exercise of religion will be dismissed, and the other claims will proceed. In

addition, defendants Itawamba Count Jail and the Itawamba County Sheriff’s Department will be

dismissed, as they are not proper defendants in a case proceeding under 42 U.S.C. § 1983.

                                          Factual Allegations

        In mid-2015, Jimmy Dean Carpenter was released from prison, having completed a 20-year

sentence. He was homeless for about a week, then met an Itawamba County woman, who was ill and

elderly; she required daily care. Mr. Carpenter agreed to provide her daily care. About seven days

later, the woman drafted a will, leaving all of her real property and belongings to Mr. Carpenter. On

August 27, 2015, Mr. Carpenter was charged with stabbing the woman to death. During his arrest, he

was handcuffed, then held face-down on the ground at gunpoint. The defendants tasered him

repeatedly as he lay on the ground, though he did not resist. The officers let a K-9 unit dog attack

Carpenter, who suffered wounds “all over.” One of the officers pulled down Carpenter’s boot so the

dog could inflict more damage to his foot and ankle. Carpenter states that his criminal lawyer, Chris

Bauer, has 50 color photographs of the wounds. Carpenter presented several such photographs at the

Spears hearing as exhibits to his complaint. Officers Tyler Gordon, Larry Johnson, and Steven Gray

beat him and did not take him to the doctor afterwards. Most of Carpenter’s injuries occurred before

he was cuffed, but while he was face-down on the ground with his hands behind his back. Once at the

jail, the defendants placed Mr. Carpenter in a “strap-down chair” for four days.

        Mr. Carpenter finally saw a doctor on December 9, 2015. He suffers pain and numbness in his

right leg (from the ankle up) from the dog bite. He also suffers numbness in his left arm, where he

was repeatedly tasered. He was treated with steroids for the numbness about a year after the incident.

        Mr. Carpenter also suffers from high blood pressure. When he visited Dr. Arriolo in Fulton,

Mississippi, on December 9, 2015, his blood pressure was 200/180 (extremely high). The doctor sent
                                                      -2-
him back to the jail without treating the high blood pressure or prescribing any medication for it. The

doctor altogether stopped treating inmates at the jail a month later. The next day, December 10, 2015,

Jailer Josh Hill found Carpenter unconscious in his cell. He was transported to Amory, Mississippi,

where his blood pressure again measured 200/180. Injections and pills brought his blood pressure

down to about 150/130. Mr. Carpenter states that the December 9, 2015, visit was the first medical

treatment he received while housed at the jail. He alleges that his injuries bled for 3½ months – until

treated on December 9.

        A month later, he was examined by Dr. Tim Evans in Fulton, Mississippi, who told him that

the damage he had suffered from his wounds was permanent. He suffers from headaches, ringing in

his ears, and lack of sleep from the high blood pressure, and he now takes four blood pressure

medications, though he used to take only one. He suffers from pain and numbness in his left leg, and

the defendants provided him with pain medication for it after 1½ years. Mr. Carpenter was diagnosed

with Hepatitis C about five years ago, and he has taken medication for it in the past. The doctors at

the time told him that if he did not take medication for the disease that he would be dead in five years.

He received no medication for Hepatitis C until October 10, 2016, when Dr. Tim Evans prescribed

krill oil pills. Mr. Carpenter does not believe that krill oil pills are a valid treatment for Hepatitis C.

        On January 16, 2016, Sheriff Chris Dickerson threatened to kill Carpenter if he wrote another

civil lawyer, stating that, if he filed a lawsuit, “I’ll take my gun and blow your head off.” Dickerson

then intercepted a letter from Carpenter to Tupelo attorney Jim Waide, who never received the letter.

Mr. Carpenter was placed in lockdown for about 23 months. Jail personnel continued to intercept

Carpenter’s outgoing mail and some incoming mail. According to Mr. Carpenter, jail personnel began

conducting strip-searched on inmates being released from jail – to intercept any of Carpenter’s



                                                         -3-
outgoing mail. Carpenter had tried repeatedly to have other inmates, who were leaving the jail, to take

his mail to a lawyer.

        The defendants would not permit Mr. Carpenter to see a preacher for two years. On many

occasions, the defendants prevented him from attending Christian church services, and they prevented

the local preacher from visiting him. Mr. Carpenter testified that he is not a Christian.

        Vicky Russell sprayed Carpenter in the face with mace for no reason, causing the skin on his

face to peel for 14 days. The defendants refused to provide medical care for this. Jailors Scott Diaz

and Cole Carter took four photos of his face after the incident. Ms. Russell told Carpenter’s attorney

that she sprayed him because it looked as if he would hurt himself if she didn’t. Mr. Carpenter denies

this.

        Vicky Russell opens Carpenter’s legal mail outside his presence. Often his mail does not

reach its destination, and two jailors (Amy Lewis and Amanda Hamm) told Carpenter that they had

seen Russell throw his and other inmates’ mail in the trash.

        According to Mr. Carpenter: “On a living will and testament Ms. Sharon Johnson was

murdered left me Jimmy Carpenter the land house and everything on the property and all in the house

….” Mr. Carpenter was sued by a relative of Ms. Johnson, arguing that, if he murdered her, then he

should not inherit any of her property. Several of Ms. Johnson’s relatives have since taken over the

property and removed all the items from the house.

        Mr. Carpenter has not had a court date to face the murder charge. He alleges that the only

evidence against him is lies and hearsay. He blames the Sheriff for permitting others to remove items

from the house and yard he believes he has rightly inherited.

                  Jails, Prisons, and Sheriff’s Departments Not Amenable to Suit



                                                       -4-
        An entity’s capacity to be sued must be determined by reference to the law of the state in

which the district court sits. Fed.R.Civ.P. 17(b). In Mississippi, “sheriff's departments are not

political subdivisions within the meaning of the MTCA. Thus, the Sheriff's Department does not

enjoy a separate legal existence, apart from [the county in which it is located].” Brown v.

Thompson, 927 So.2d 733 (Miss. 2006). Similarly, Mississippi jails and prisons are not

amenable to civil suit. Campbell v. Thompson, 2015 WL 5772535 (S.D. Miss.), Simmons v.

Harrison County Sheriffs Dept., 2015 WL 4742381 (S.D. Miss.) Likewise, a municipal police

department does not constitute a political subdivision of the city in which it is situated. City of

Jackson v. Harris, 44 So.3d 927, 928 (Miss. 2010) (police department merely part of city). For

these reasons, defendants Itawamba County Jail and the Itawamba County Sheriff’s Department

must be dismissed from this suit.

                                       Free Exercise of Religion

        Mr. Carpenter’s claim regarding the free exercise of religion must be dismissed, as he testified

at his Spears hearing that he is not a Christian. As such, restricting his access to a Christian pastor did

not interfere with the free exercise of his religious beliefs. The First Amendment provides that

“Congress shall make no law … prohibiting the free exercise” of religion.” U.S. Const., Amend. I.

Though government may sometimes restrict the free exercise of religion, the Supreme Court has

interpreted the clause to mean that the government is prohibited from interfering with or attempting to

regulate any citizen’s religious beliefs, from coercing a citizen to affirm beliefs abhorrent to his

religion or conscience, and from directly penalizing or discriminating against a citizen for holding

beliefs contrary to those held by someone else. School Dist. Of Abington Tp., Pa. v. Schempp, 374

U.S. 203 (1963). The Free Exercise Clause only protects beliefs based on religion, as the clause,

on its face, gives special protection to the exercise of religion. Mr. Carpenter, who is not a
                                                       -5-
Christian, has alleged that the defendants denied him access to a Christian pastor. Thus, he has

not alleged that the defendants restricted the free exercise of his religion. This allegation must be

dismissed for failure to state a claim upon which relief could be granted.

                                               Conclusion

        For the reasons set forth above, defendants Itawamba County Jail and the Itawamba County

Sheriff’s Department will be dismissed with prejudice from this suit. The plaintiff’s claims against

the remaining defendants – Jail Administrator Vicky Russell, Jailer Dwight Hill, Sheriff Chris

Dickerson, Dr. Arriola, Tyler Gordon, Steven Gray, and Larry Johnson – will proceed. In addition, the

plaintiff’s allegations regarding the free exercise of religion will be dismissed with prejudice for

failure to state a claim upon which relief could be granted. His claims for excessive force, denial of

medical care, mail tampering, denial of access to the courts, and retaliation will proceed.

        SO ORDERED, this, the 16th day of November, 2018.



                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE




                                                       -6-
